Citation Nr: 0417767	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  94-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left thigh, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for gastritis and 
duodenitis, with history of peptic ulcer disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in December 1993, the RO, in pertinent 
part, denied the veteran's claim for an increased rating for 
his service-connected gunshot wound, then evaluated as 
noncompensable.  Based on the receipt of additional evidence, 
including the report of a Department of Veterans Affairs (VA) 
examination conducted in March 1997, the RO, in a rating 
decision dated in August 1997, assigned a 10 percent 
evaluation for the left thigh wound, effective May 1993.  
Following another VA examination in September 1997, the RO, 
by rating action dated in October 1997, assigned a 30 percent 
evaluation for it.  The veteran continues to disagree with 
the assigned rating for the residuals of the gunshot wound of 
the left thigh.  

In a rating decision dated in December 1999, the RO denied 
the veteran's claim for an increased rating for his service-
connected gastritis and duodenitis.

This case was previously before the Board in July 2003, at 
which time it was remanded to ensure due process.  As the 
requested development has been completed, the case is again 
before the Board for appellate consideration.  

As noted in the Board's July 2003 decision, the veteran 
raised a claim for service connection for color vision 
problems and for an increased rating for tinnitus.  In 
addition, the Board notes that the veteran submitted a claim 
for a total rating based on individual unemployability due to 
service-connected disability in August 2003.  It does not 
appear that the RO took any action with respect to any of 
these matters.  Accordingly, they are referred to the RO for 
appropriate action.

The veteran submitted a VA Form 9 in January 2003 that 
addressed the issue of compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 2002) for residuals of an injury to 
the right little finger.  In a statement received in March 
2003, he withdrew this claim.  Accordingly, this decision is 
limited to the issues set forth on the cover page.

The issue of entitlement to an increased rating for gastritis 
and duodenitis, with history of peptic ulcer disease is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  The residuals of the veteran's gunshot wound to the left 
thigh are manifested by complaints of pain and numbness and 
minimal loss of muscle strength.  There is no muscle atrophy.

2.  The residuals are not more than moderately severe.


CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of a gunshot 
wound to the left thigh is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.56 (as in effect both prior and 
subsequent to July 3, 1997), 4.72 (as in effect prior to July 
3, 1997), Diagnostic Code 5314 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his or her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 
(2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the veteran of which information 
and evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request that the veteran provide 
any evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004)(Pelegrini II) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Since the 
VCAA notice in this case was not provided to the appellant 
prior to the initial AOJ adjudication that denied the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  However, the Board finds that any defect with respect to 
the timing of the VCAA notice was harmless error for the 
reasons specified below.

In the present case, a substantially complete application for 
the veteran's claim for an increased rating for the residuals 
of a gunshot wound to the left thigh was received in May 
1993.  In this case, the initial RO decision was made in 
December 1993, prior to the date of enactment of the VCAA.  
It was not until April and December 2003 letters that the 
claimant was provided notice by the VA regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  A claimant 
is not compelled under 38 U.S.C. § 5108 (West 2002) to 
proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April and 
December 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) (2003).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini II also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See VAOPGCPREC 01-2004.  

In this case, the Board finds that the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In a letter dated in January 2004, the VA 
requested that the veteran send any additional information 
and evidence to support his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

With respect to notice, the April and December 2003 VA 
letters to the appellant informed him of the evidence 
necessary to substantiate his claim, as well as his and VA's 
development responsibilities.  As such, VA's duty to notify 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant was advised in the December 2003 
letter that he had up to one year from the date of the letter 
to send the information and evidence requested.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Board observes 
that a recently enacted law permits the VA to render a 
decision prior to the expiration of the time period the 
veteran was given to submit additional evidence.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).



With regard to the duty to assist, the record contains the 
veteran's available service medical records, as well as 
reports of post service VA medical treatment and VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified any additional pertinent evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Accordingly, the Board will adjudicate this claim 
based on the current evidence of record.

Factual background

The service medical records disclose that the veteran was 
seen in December 1964, approximately five or six days after 
he received a gunshot wound to the left thigh.  It was noted 
that he felt fine and had no pain.  The wound looked clean 
and it was indicated that it should heal without trouble.  In 
January 1965, it was reported that the bullet had been left 
in place.  The bullet was removed from the muscle belly about 
one inch deep in the posterior thigh later that month.  Still 
later in January, it was reported that the wound was healing 
well.  No erythema was noted.  On the separation examination 
in December 1965, it was stated that the gunshot wound of the 
left thigh was healing well.

The veteran submitted a claim for an increased rating for his 
service-connected residuals of a gunshot wound to the left 
thigh in May 1993.

The veteran was hospitalized by the VA for unrelated 
complaints in January 1997.  An examination of the 
extremities revealed no joint, bone or muscle tenderness.  
There was no edema or erythema.  No joint or bone deformities 
were reported.  The pertinent diagnosis was status post left 
leg bullet removal in the past.

The veteran was afforded a general medical examination by the 
VA in March 1997.  He related that he had no neurological 
sequelae from the gunshot wound, but that after walking more 
than a few blocks, he stated that his leg gave out.  He noted 
that he walked with a cane secondary to back pain.  He 
maintained that he had full range of motion in his left leg.  
An examination of the musculoskeletal system revealed that 
the veteran had an entry wound in the left mid thigh.  There 
was good muscle strength throughout the muscle groups.  The 
pertinent diagnosis was trauma to the left thigh secondary to 
a bullet wound with subsequent pain in the left thigh and 
decreased functional capacity of the left leg.

On VA examination of the muscles in September 1997, the 
examiner noted that he reviewed medical records.  The veteran 
reported numbness in his left leg.  He maintained that he had 
giving way of the leg and that it was getting worse.  He 
described it as a weakness.  He felt that he would fall if he 
did not use a cane.  He claimed that the area of the exit 
wound felt like a "numbing pain" ever since the surgery to 
remove the bullet.  He had this every day on an intermittent 
basis.  He alleged that he became very fatigued with one 
flight of stairs.  He stated that the leg pain could wake him 
up at night and it could be there without weight bearing.  

On examination, the veteran walked with an antalgic gait.  
The entrance wound was 1.5 cm by 1.5 cm with a nonkeloid scar 
tissue that was nontender and nondepressed.  There was no 
herniation.  It went through the iliotibial tract and the 
vastus lateralis of the left leg in the lateral aspect.  It 
was about 18 cm above the knee and roughly midway on the 
lateral aspect.  The exit wound was approximately the same 
height above the knee, but was directly in the middle of the 
posterior thigh and exited between the two heads of the 
biceps femoris.  The exit wound was about 2.5 cm by 1.5 cm, 
without keloid.  It was depressed, but there was no 
herniation.  The exit wound was tender on palpation.  
Pinprick along the entire posterior thigh appeared to be 
intact.  It was indicated that if you palpate with a finger, 
the veteran complained of an area of dysesthesia about the 
size of a hand, centering on the exit wound.  The veteran 
could stand on his heels and toes, and squat and return to 
standing by standing on both feet and standing on the left 
leg if he had his hand supported on the table to help him.  
The muscle bulk appeared symmetric.  Each thigh measured 50 
cm in diameter.  There was good range of motion of the left 
knee, 0-140 degrees, with no complaints of pain.  Flexion of 
the left hip was to 110 degrees, extension was to about 10 
degrees, abduction was to 25 degrees and adduction was to 20 
degrees.  An X-ray study of the femur was normal, with no 
evidence of bony or soft tissue abnormality.  The diagnoses 
were status post gunshot wound to the left thigh and 
complaints of pain, numbness and weakness in the left thigh 
since the gunshot wound.

VA outpatient treatment records show that the veteran was 
seen in December 1997 and complained of chronic numbness and 
a tingling sensation in the left leg due to the gunshot 
wound.  In March 1998, he reported pain in the left hip area 
below the iliac crest.  There was good quadriceps strength.  
Tenderness to palpation was noted below the left iliac crest.  
Sensation of the left lower extremity was intact.  

The veteran was afforded a VA examination of the muscles in 
April 2003.  The examiner noted that he reviewed the 
veteran's VA file, but not the claims folder.  The veteran 
reported that his left thigh had become weaker over the past 
year to eighteen months.  He complained of pain daily and 
stated that flare-ups occur when it gives out daily.  He 
noted that it interfered with walking and that he used a cane 
because of weakness in the left thigh.  He reported muscle 
pain and weakness in the left leg and thigh.  On examination, 
there was a 1.5 cm wound over the left mid lateral thigh and 
a 2.5 cm wound over the posterior mid thigh from where it was 
operatively removed.  There was mild underlying tissue loss, 
but no keloid formation.  None of these wounds was tender.  
There was no gross or major disfigurement.  No bone, joint or 
nerve damage was noted, and the veteran appeared to have mild 
loss of muscle strength in the left thigh, as he used his 
right hand to raise the left thigh via the knee.  No muscle 
herniation was noted and the veteran appeared to only have 
mild loss of muscle function.  He did use a cane and 
ambulated with a slightly antalgic gait favoring the left 
side.  No deformity was noted.  The examiner commented that 
no muscle wasting was noted and that both thighs appeared to 
be the same size.  The diagnosis was old gunshot wound to the 
left thigh with a subsequent operative removal of the bullet, 
with continuing musculoskeletal strain and weakness in the 
left thigh.

VA outpatient treatment records show that the veteran was 
seen in June 2003 and reported that the previous Friday his 
left leg gave out on him.  He indicated that this had been 
known to happen to him.  He stated that he had pain on the 
posterior portion of the thigh since then.  There was no 
numbness or tingling in the extremity.  An examination 
disclosed that the veteran used a cane for ambulation.  Prior 
to the injury, the examiner noted that he was ambulating 
without any difficulty.  On examination, there were well-
healed scars on the lateral posterior portion of the left 
thigh from a previous gunshot wound.  No atrophy was noted.  
There was no muscle deformity.  There was some palpation on 
the belly of the quadriceps muscle on deep palpation.  The 
veteran was able to flex and extend the leg with only minor 
discomfort.  The assessment was left leg pain, muscular in 
nature.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 40 percent evaluation may be assigned for a severe injury 
to Muscle Group XIV:  Function:  Extension of knee (2,3, 4, 
5); simultaneous flexion of hip and flexion of knee (1) ; 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with SVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1,2).  
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris.  When moderately severe, a 30 
percent evaluation may be assigned.  Diagnostic Code 5314.

During the pendency of this appeal, the Rating Schedule was 
revised with respect to the ratings applicable to muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. 
§§ 4.55 and 4.72 were removed altogether.  These changes were 
effective July 3, 1997.  The defined purpose of these changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. No. 106, 30235- 30237.

The Court has held that when regulations concerning rating 
disabilities undergo a substantive change during the course 
of an appeal, the veteran is entitled to the resolution of 
his claim under the criteria that are to his advantage.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, as stated above, a review of the new regulations 
indicates that no substantive changes were made to the 
applicable rating criteria, to include Diagnostic Code 5314

Prior to the revision, the regulations in effect provided 
that in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
bones, joints, and nerves.  A compound comminuted fracture, 
for example, with muscle damage from the missile, establishes 
severe muscle injury, and there may be additional disability 
from malunion of bone, ankylosis, etc.  The location of 
foreign bodies may establish the extent of penetration and 
consequent damage.  It may not be too readily assumed that 
only one muscle, or group of muscles is damaged.  A through 
and through injury, with muscle damage, is always at least a 
moderate injury for each group of muscles damaged.  This 
section is to be taken as establishing entitlement to a 
rating of severe grade when there is a history of compound 
comminuted fracture and definite muscle or tendon damage from 
the missile.  There are locations, as in the wrist or over 
the tibia, where muscle damage might be minimal or damage to 
tendons might be repaired by suture; in such cases, the 
requirements for a severe rating are not necessarily met.  38 
C.F.R. § 4.72 (as in effect prior to July 3, 1997).

Muscle injuries are classified into four general categories; 
slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the following factors: the 
velocity, trajectory and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation.  38 C.F.R. § 
4.56 (1997).

A slight disability of the muscles anticipates the following:  
(1) Type of injury.  Simple wound of muscle without 
debridement, infection or effects of laceration.  (2) History 
and complaint.  Service department record of wound of slight 
severity or relatively brief treatment and return to duty.  
Healing with good functional results.  No consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  (3) Objective findings.  Minimum scar; slight, if 
any, evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no retained 
foreign fragments.  

A moderate disability of the muscles anticipates the 
following:  (1) Type of injury.  Through and through or deep 
penetrating wounds of relatively short track by single bullet 
or small shell or shrapnel fragment are to be considered as 
of at least moderate degree.  Absence of explosive effect of 
high velocity missile and of residuals of debridement or of 
prolonged infection.  (2) History and complaint.  Service 
department record or other sufficient evidence of 
hospitalization in service for treatment of wound.  Record in 
the file of consistent complaint on record from first 
examination forward, of one or more of the cardinal symptoms 
of muscle wounds particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by injured muscles.  (3) Objective findings.  Entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative terms.  (In such 
tests, the rule that with strong efforts, antagonistic 
muscles relax is to be applied to insure validity of tests.)

A moderately severe disability of the muscles anticipates the 
following:  (1) Type of injury. Through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  (2) History and complaint.  
Service department record or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of wound of severe grade.  Record in the file of 
consistent complaint of cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to keep up 
with work requirements is to be considered, if present.  (3) 
Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  

A severe muscle disability anticipates the following:  Type 
of injury.  Through and through or deep penetrating wound due 
to high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  (2) History and 
complaint.  As under moderately severe (paragraph (c) of this 
section), in aggravated form.  (3) Objective findings.  
Extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in track 
of missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows moderate or 
extensive loss of deep fasciae or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis) may be included in the 
severe group if there is sufficient evidence of severe 
disability.  

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A slight disability of muscles anticipates the following.  
(i) Type of injury.  Simple wound of muscle without 
debridement or infection.  (ii) History and complaint.  
Service department record of superficial wound with brief 
treatment and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section.  (iii) Objective 
findings.  Minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

A moderate disability of the muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  Service department 
record or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
by paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
(iii)  Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe disability of muscles anticipates the following:  
(i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  (Authority: 38 U.S.C. 1155) [29 FR 
6718, May 22, 1964, as amended at 43 FR 45349, Oct. 2, 1978; 
62 FR 30235, June 3, 1997].

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  The 
new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large." 62 Fed. Reg. at 30238 
(to be codified at 38 C.F.R. § 4.56(a), (b)).

The veteran asserts that a higher rating should be assigned 
for the residuals of a gunshot wound to the left thigh.  The 
record shows that the veteran has been examined on several 
occasions during the course of his appeal.  The Board points 
out that on the general medical examination conducted by the 
VA in March 1997, good muscle strength was present.  The 
examiner indicated that there was some decreased functional 
capacity in the leg.  The Board acknowledges that the 
September 1997 VA examination demonstrated some limitation of 
motion of the left hip, but there was full range of motion of 
the left knee.  

The next VA examination to evaluate the severity of the 
residuals of the gunshot wound to the left thigh was not 
conducted until April 2003.  At that time, the examination 
demonstrated mild loss of muscle function.  There was no 
muscle herniation and no muscle wasting was observed.  In 
addition, the Board notes that the veteran was seen at a VA 
outpatient treatment clinic on numerous occasions during the 
appeal.  Yet, the first indication of any treatment for the 
left thigh was in June 2003 when his left leg gave way on 
him.  It is significant to note that the veteran was able to 
flex and extend his leg with minimal discomfort.  No atrophy 
was present.  

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his disability.  In 
contrast, the Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
assertions concerning his left thigh symptoms.  The Board has 
also considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (2003); and DeLuca v. Brown, 8, Vet. 
App. 202 (1995).  The Board finds, however, that any 
functional impairment is minimal and does not warrant a 
separate evaluation per DeLuca.  The Board finds that the 
evidence, in its entirety, demonstrates that the residuals of 
the gunshot wound to the left thigh are not more than 
moderately severe.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
higher rating for residuals of a gunshot wound to the left 
thigh.


ORDER

An increased rating for residuals of a gunshot wound to the 
left thigh is denied.


REMAND

The veteran asserts that a higher rating should be assigned 
for his service-connected gastrointestinal disability.  In 
this regard, the Board notes that although it was reported on 
the November 1999 VA examination of the stomach that there 
were no signs of anemia, it must be observed that no blood 
test was taken at that time.  In addition, the Board observes 
that blood tests in May 1998, and May and June 2002 revealed 
that hemoglobin and/or hematocrit were abnormal.  The Court 
has held that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Here, the most 
recent VA examination of the stomach was conducted in 
September 1998, the veteran has made evidentiary assertions 
that his condition has increased in severity since that time, 
and there is some evidence to support this allegation.  Under 
38 C.F.R. § 3.326(a) (2003), a VA examination will be 
authorized where there is a possibility of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his 
gastrointestinal disability since July 
1998.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
gastrointestinal disease, if available, 
to determine the nature and extent of his 
stomach disability.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



